Title: From James Madison to Jeremiah Olney, 26 November 1801
From: Madison, James
To: Olney, Jeremiah


Sir,Washington, Department of State, November 26th 1801.
John Robinson, of Timber Town, Rhode Island, is stated to have been impressed into the British Ship of War, Tremendous, and to have been detained therein, at the Cape of Good Hope, when this Intelligence was sent hither. I request you therefore to give the publicity in this case which you have heretofore done in others of the same kind: and you will also be good enough to add the names of Abijah Stedson and John Predy, who are represented to have been in a like situation at the same place, but whose places of Birth or usual abode in the United States are unknown at this Department. I am, respectfully, Sir, your Obedt Servant,
James Madison
 

   RC (RHi: Olney Papers). In a clerk’s hand, signed by JM.



   Olney had been collector at Providence, Rhode Island, since June 1790 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:51).


   JM also sent similar form letters at this time to Robert Purviance and George Latimer as part of the State Department’s efforts to identify impressed seamen (Baltimore American and Daily Advertiser, 1 Dec. 1801; Philadelphia Aurora General Advertiser, 9 Dec. 1801).

